Citation Nr: 1314321	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  10-34 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from March 1976 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

On his substantive appeal (VA Form 9) received in August 2010, the Veteran requested a Board video-conference hearing.  In correspondence from VA dated in October 2012, the Veteran was notified that his requested video-conference hearing was scheduled for a date in early December 2012.  In a signed statement received in November 2012, the Veteran indicated that he wished to decline the video-conference hearing and attend a personal hearing before a Veterans Law Judge of the Board sitting at his local RO.  Therefore, a remand is necessary in order to afford the Veteran his requested hearing.  See 38 C.F.R. §§ 20.700, 20.704(a) (2012). 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a personal hearing before a Veterans Law Judge of the Board sitting at his local Regional Office in accordance with his request received in November 2012.  The Veteran should be notified in writing of the date, time and location of the hearing, and this information should be added to the record.   

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

